     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 1 of 14




 1 DENNIS J. HERRERA, State Bar #139669
   City Attorney
 2 RONALD P. FLYNN, State Bar #184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar #173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar #141805
   SARA J. EISENBERG, State Bar #269303
 5 JAIME M. HULING DELAYE, State Bar #270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3957
 8 jaime.hulingdelaye@sfcityatty.org

 9 Attorneys for Plaintiffs The City and County of San Francisco, California
   and The People of the State of California, acting by and through
10 San Francisco City Attorney Dennis J. Herrera

11 [Additional counsel appear on signature page.]

12                                     UNITED STATES DISTRICT COURT

13                                    NORTHERN DISTRICT OF CALIFORNIA

14 THE CITY AND COUNTY OF SAN               )          Case No. 3:18-cv-07591-CRB
   FRANCISCO, CALIFORNIA and THE            )
15 PEOPLE OF THE STATE OF CALIFORNIA, )                PLAINTIFFS’ UPDATED PROPOSED
   Acting by and through San Francisco City )          DISCOVERY AND TRIAL SCHEDULE
16 Attorney DENNIS J. HERRERA,              )
                                            )          JUDGE:        Hon. Charles R. Breyer
17                             Plaintiffs,  )
                                            )
18        vs.                               )
                                            )
19 PURDUE PHARMA L.P., et al.,              )
                                            )
20                             Defendants.  )
                                            )
21

22

23

24

25

26

27

28


     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 2 of 14




 1             Pursuant to the Court’s Order on May 5, 2020 (“May 5 Order”) (ECF No. 199), Plaintiffs the

 2 City and County of San Francisco, California (the “City”) and the People of the State of California,

 3 acting by and through San Francisco City Attorney Dennis J. Herrera (the “People”) (collectively,

 4 “Plaintiffs”), hereby submit this proposed litigation and trial schedule and a summary of the events

 5 that have transpired since the parties submitted their Joint Status Report on May 4, 2020 (“May 4

 6 Joint Status Report”) (ECF No. 198).

 7             This Court granted the parties’ joint request to extend the deadline to submit discovery and

 8 trial schedules as a result of unexpected uncertainties and obstacles caused by the COVID-19

 9 pandemic. In March 2020, San Francisco’s Department of Public Health issued an “Order of the

10 Health Officer of the City and County of San Francisco” directing all individuals therein to shelter in

11 place due to the COVID-19 pandemic (“SF Shelter-In-Place Order”). Although the City has begun

12 to relax certain requirements imposed by the SF Shelter-In-Place Order, there is no expiration date in

13 sight. In San Francisco and other cities across the country, substantial limitations continue to remain

14 in place, impacting all parties’ and counsel’s ability to proceed with discovery to the full extent

15 possible under usual circumstances. Notwithstanding the ongoing limitations, the parties have

16 diligently engaged in both motion practice and discovery efforts since this Court’s May 5 Order.

17 I.          RECENT DEVELOPMENTS
18             A.        Dispositive Motions
19             On April 17, 2020, Defendants filed nine motions to dismiss and one request for judicial

20 notice (ECF Nos. 162, 165-172, 176). Plaintiffs responded to each of those filings on May 15, 2020

21 (ECF Nos. 200-209). Defendants filed their respective reply briefs on May 29, 2020 (ECF Nos. 214-

22 222), and the motions are now fully briefed.

23             B.        Discovery
24             Notwithstanding obstacles imposed by the SF Shelter-In-Place Order, the parties are making

25 substantial progress on discovery, including the following:

26                      Discovery Requests: As reported in the May 4 Joint Status Report, the parties have
                         propounded discovery requests and will meet the mutually agreed upon 60-day
27                       deadline to respond to these requests. Plaintiffs’ responses will be timely served on
28                       Defendants on June 8, 2020. The parties should be required to meet and confer

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB                         -1-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 3 of 14




 1                       regarding appropriate per-side limits on interrogatories and requests for admission as
                         well as the timing for service of such requests, prior to serving them.
 2
                        Plaintiffs’ Fact Sheet/Initial Disclosures: Pursuant to this Court’s April 2 Order (ECF
 3
                         No. 142) and as agreed to in the May 4 Joint Status Report, on May 29, 2020,
 4                       Plaintiffs served on Defendants their First Amended Government Plaintiff Fact Sheet
                         in lieu of initial disclosures. Notwithstanding the substantial obstacles that the SF
 5                       Shelter-In-Place Order has placed across all of the City’s departments, to date,
                         Plaintiffs have identified 11 custodians. Plaintiffs have notified Defendants that they
 6                       will continue to identify key persons with relevant knowledge of opioid-related
                         issues. The First Amended Government Plaintiff Fact Sheet is attached hereto as
 7
                         Exhibit A.
 8
                        Clarification of Decommissioning of City Databases: As reported in Plaintiffs’
 9                       Proposed Discovery Schedule, filed with the Court on March 13, 2020 (ECF No.
                         129), the City has been engaged in an ongoing decommissioning of certain
10                       healthcare-related databases – a project that commenced prior to the MDL court’s
                         remand of this case.          Plaintiffs further investigated the status of this
11
                         decommissioning and, on June 2, 2020, updated Defendants on the decommissioning
12                       dates and the subject matter of the data existing in the subject databases. The vast
                         majority of relevant documents will be, or already are, preserved on other accessible
13                       databases or servers. To the extent that any data is not preserved, analogous data
                         proved ancillary to the claims and defenses asserted in other bellwether cases similar
14                       to those asserted here. Plaintiffs’ letter to Defendants discussing these discrete issues
                         is attached hereto as Exhibit B.
15

16 II.         RENEWED PROPOSED TRIAL SCHEDULE

17             To date, it remains unclear when the COVID-19-related limitations on the City and its

18 employees will be eased. And although businesses are slowly beginning to reopen, a substantial

19 amount of the City’s resources have been and will continue to be diverted from this litigation toward

20 combatting the COVID-19 pandemic. Nonetheless, Plaintiffs are moving forward as expeditiously

21 as possible. Plaintiffs are prepared to begin production of documents with the understanding that

22 this will be an ongoing process as many of the City employees with pertinent knowledge of the

23 subject matter of this litigation remain completely focused on COVID-19-related issues. Plaintiffs

24 are also prepared to meet and confer with Defendants regarding a protocol for remote depositions,

25 search terms for document productions, and appropriate limits and timing of additional discovery to

26 be served.

27             In the event that COVID-19-related restrictions are fully lifted in the near-term, Plaintiffs

28 expect to be able to meet the following proposed schedule. Plaintiffs, however, recognize that any

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB                             -2-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 4 of 14




 1 trial date proposed at this time may need to be reevaluated as events unfold and more information

 2 regarding the status of the pandemic becomes available.

 3                                                             Plaintiffs’ Previous        Plaintiffs’ Updated
                            Deadline
                                                                    Proposal                     Proposal
 4       Close of fact discovery                             October 30, 2020             January 29, 2021
 5       Plaintiffs’ expert reports                          November 16, 2020            February 16, 2021
         Defendants’ expert reports                          November 16, 2020            February 16, 2021
 6       Close of expert discovery                           December 23, 2020            March 26, 2021
         Motions for summary judgment and                    January 29, 2021             April 23, 2021
 7       Daubert motions
 8       Oppositions to motions for summary                  February 26, 2021            May 21, 2021
         judgment and Daubert motions
 9       Replies in support of motions for                   March 5, 2021                June 4, 2021
         summary judgment and Daubert motions
10       All trial materials due                             March 12, 2021               June 11, 2021
         Final Pretrial Conference                           March 19, 2021               June 18, 2021
11       Trial                                               March 29, 2021               June 28, 2021
12
                For the Court’s convenience, Plaintiffs also set forth the following chart that outlines trials
13
     currently scheduled in other opioid litigation across the country:
14
                          Opioids Litigation Schedules– MDL Case Tracks, NY and CA
15
                                                                                               MTDs
                                                                                Theories of                Trial
16       Case      Plaintiffs           Judge       Juris.     Defendants1                      Fully
                                                                                 Liability1                Date
                                                                                               Briefed
17       CT1B Summit                  Polster, J.   MDL –    Chain             Distribution   No add’l    11/09/20
              Cty.;                                 N.D.     Pharmacies only                  MTDs2
18            Cuyahoga                              Ohio
              Cty.
19       CT2  Cabell Cty.;            Faber, J.     MDL –    Big 3             Distribution   No add’l    10/19/20
              City of                               S.D.     Distributors3                    MTDs4       &
20            Huntington                            W. Va.   only                                         01/04/21

     1
21     The defendants and theories of liability listed are those which the parties expect will be tried
   during the trial settings identified. Some defendants and claims have been severed. “Marketing”
22 refers to allegations involving false marketing; “Distribution” refers to allegations involving the
   failure to report and halt suspicious orders; and “Dispensing” refers to allegations involving the
23 failure to prevent the dispensing of suspicious orders.
     2
24     Motions to dismiss were asserted and ruled upon in CT1A prior to the October 2019 trial setting.
   In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804 (N.D. Ohio), ECF Nos. 1025 (Ruiz, J.),
25 1203 (Polster, J.), and 2131 (Polster, J.).
     3
26      “Big 3 Distributors” refers to the family of Defendants for each of Cardinal Health, McKesson,
     and AmerisourceBergen.
27
     4
       Rule 12(b) motions were asserted and pending before Judge Polster when they were withdrawn
28 prior to remand. No additional Rule 12(b) motions will be forthcoming.

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB                               -3-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 5 of 14




 1                                                                                              MTDs
                                                                                Theories of                Trial
         Case     Plaintiffs            Judge       Juris.    Defendants1                        Fully
 2                                                                               Liability1                Date
                                                                                                Briefed
         CT3     Lake Cty.;           Polster, J.   MDL –    Chain             Distribution,   07/13/20   05/10/21
 3               Trumbull                           N.D.     Pharmacies only   Dispensing
                 Cty.                               Ohio
 4       CT4     City & Cty.          Breyer, J.    MDL –    Manufacturers,    Distribution,   05/29/20   TBD
                 of SF                              N.D.     Distributors,     Dispensing
 5                                                  Cal.     Pharmacies
         CT5     Cherokee             White, J.     MDL –    Manufacturers,    Marketing,      06/17/20   TBD
 6               Nation                             E.D.     Distributors,     Distribution,
                                                    Okla.    Pharmacies        Dispensing
 7       CT6     City of              Alonso, J.    MDL –    Manufacturers     Local           07/06/20   TBD
                 Chicago                            N.D.                       Ordinance
 8                                                  Ill.                       Claims
         NY      Nassau               Garguilo,     State    Manufacturers,    Marketing,      N/A        08/04/20
 9               Cty.;                J.                     Distributors,     Distribution5
                 Suffolk                                     Pharmacies
10               Cty.;
                 NY AG
11       CA      Santa Clara          Wilson, J.    State    Manufacturers     Marketing       No add’l   03/22/21
                 Cty., et al.                                                                  MTDs
12

13

14

15

16

17

18

19

20

21

22

23

24

25   5
       In the NY coordinated litigation, plaintiffs responded to the pharmacy defendants’ summary
26 claims to motions,
   judgment              arguing that insufficient discovery had been produced regarding the dispensing
               oppose defendants’ motions. Judge Garguilo dismissed plaintiffs’ dispensing claims
27 holding   that plaintiffs had not supported a finding of vicarious liability, while retaining plaintiffs’
   distribution claims against the chain pharmacies. Because plaintiffs had not asserted vicarious
28 liability claims, they filed a motion to reargue the ruling, which is currently pending.

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB                              -4-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 6 of 14




 1             Plaintiffs respectfully request that the Court adopt the litigation and trial schedule set forth

 2 herein but, given the uncertainty of the times, that it do so with the understanding that continued

 3 COVID-19-related restrictions and/or a resurgence of the pandemic may well require the Court and

 4 the parties to revisit the discovery and trial schedule in the future. Plaintiffs also request that the

 5 Court require the parties to meet and confer regarding limitations and timing before propounding

 6 additional discovery requests.

 7 DATED: June 8, 2020                                   Respectfully submitted,

 8                                                       ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
 9                                                       AELISH M. BAIG
                                                         MATTHEW S. MELAMED
10                                                       HADIYA K. DESHMUKH

11

12                                                                       s/ Aelish M. Baig
                                                                         AELISH M. BAIG
13
                                                         Post Montgomery Center
14                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
15                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
16                                                       aelishb@rgrdlaw.com
                                                         mmelamed@rgrdlaw.com
17                                                       hdeshmukh@rgrdlaw.com

18                                                       DENNIS J. HERRERA
                                                         City Attorney
19                                                       RONALD P. FLYNN
                                                         YVONNE R. MERE
20                                                       OWEN J. CLEMENTS
                                                         SARA J. EISENBERG
21                                                       JAIME M. HULING DELAYE
22                                                       Deputy City Attorneys
                                                         Fox Plaza
23                                                       1390 Market Street, Sixth Floor
                                                         San Francisco, CA 94102
24                                                       Telephone: 415/554-3957
                                                         jaime.hulingdelaye@sfcityatty.org
25

26

27

28

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB                          -5-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 7 of 14




 1
                                             ROBBINS GELLER RUDMAN
 2                                             & DOWD LLP
                                             PAUL J. GELLER
 3                                           MARK J. DEARMAN
                                             DOROTHY P. ANTULLIS
 4                                           120 East Palmetto Park Road, Suite 500
                                             Boca Raton, FL 33432
 5                                           Telephone: 561/750-3000
                                             561/750-3364 (fax)
 6                                           pgeller@rgrdlaw.com
                                             mdearman@rgrdlaw.com
 7                                           dantullis@rgrdlaw.com

 8                                           ROBBINS GELLER RUDMAN
                                               & DOWD LLP
 9                                           THOMAS E. EGLER
                                             CARISSA J. DOLAN
10                                           655 West Broadway, Suite 1900
                                             San Diego, CA 92101
11                                           Telephone: 619/231-1058
                                             619/231-7423 (fax)
12                                           tome@rgrdlaw.com
                                             cdolan@rgrdlaw.com
13
                                             LIEFF, CABRASER, HEIMANN
14                                             & BERNSTEIN, LLP
                                             ELIZABETH J. CABRASER
15                                           RICHARD M. HEIMANN
                                             PAULINA DO AMARAL
16                                           KEVIN R. BUDNER
                                             MICHAEL LEVIN-GESUNDHEIT
17                                           275 Battery Street, 29th Floor
                                             San Francisco, CA 94111-3339
18                                           Telephone: 415/956-1000
                                             415/956-1008 (fax)
19                                           ecabraser@lchb.com
                                             rheimann@lchb.com
20                                           pdoamaral@lchb.com
                                             kbudner@lchb.com
21                                           mlevin@lchb.com

22                                           RENNE PUBLIC LAW GROUP
                                             LOUISE RENNE
23                                           350 Sansome Street, Suite 300
                                             San Francisco, CA 94104
24                                           Telephone: 415/848-7240
                                             415/848-7230 (fax)
25                                           lrenne@publiclawgroup.com

26

27

28

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB    -6-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 8 of 14




 1
                                             ANDRUS ANDERSON LLP
 2                                           JENNIE LEE ANDERSON
                                             AUDREY SIEGEL
 3                                           155 Montgomery Street, Suite 900
                                             San Francisco, CA 94104
 4                                           Telephone: 415/986-1400
                                             415/986-1474 (fax)
 5                                           jennie@andrusanderson.com
                                             audrey.siegel@andrusanderson.com
 6
                                             SANFORD HEISLER SHARP, LLP
 7                                           KEVIN SHARP
                                             611 Commerce Street, Suite 3100
 8                                           Nashville, TN 37203
                                             Telephone: 615/434-7000
 9                                           615/434-7020 (fax)
                                             ksharp@sanfordheisler.com
10
                                             SANFORD HEISLER SHARP, LLP
11                                           EDWARD CHAPIN
                                             655 West Broadway, Suite 1700
12                                           San Diego, CA 92101
                                             Telephone: 619/577-4253
13                                           619/577-4250 (fax)
                                             echapin2@sanfordheisler.com
14
                                             CASEY GERRY SCHENK FRANCAVILLA
15                                             BLATT & PENFIELD LLP
                                             DAVID S. CASEY, JR.
16                                           GAYLE M. BLATT
                                             ALYSSA WILLIAMS
17                                           110 Laurel Street
                                             San Diego, CA 92101-1486
18                                           Telephone: 619/238-1811
                                             619/544-9232 (fax)
19                                           dcasey@cglaw.com
                                             gmb@cglaw.com
20                                           awilliams@cglaw.com

21                                           WEITZ & LUXENBERG P.C.
                                             ELLEN RELKIN
22                                           PAUL PENNOCK
                                             700 Broadway
23                                           New York, NY 10003
                                             Telephone: 212/558-5500
24                                           212/344-5461 (fax)
                                             erelkin@weitzlux.com
25                                           ppennock@weitzlux.com

26

27

28

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB   -7-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 9 of 14




 1
                                             WEITZ & LUXENBERG P.C.
 2                                           MELINDA DAVIS NOKES
                                             1880 Century Park East
 3                                           Los Angeles, CA 90067
                                             Telephone: 310/247-0921
 4                                           310/786-9927 (fax)
                                             mnokes@weitzlux.com
 5
                                             Attorneys for Plaintiffs The City and County of
 6                                           San Francisco, California and The People of the
                                             State of California, acting by and through San
 7                                           Francisco City Attorney Dennis J. Herrera

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ UPDATED PROPOSED DISCOVERY AND TRIAL SCHEDULE - 3:18-cv-07591-CRB         -8-
     Cases\4825-8595-2447.v1-6/8/20
     Case 3:18-cv-07591-CRB Document 224 Filed 06/08/20 Page 10 of 14




 1                                       CERTIFICATE OF SERVICE

 2             I hereby certify under penalty of perjury that on June 8, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Aelish M. Baig
                                                         AELISH M. BAIG
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         Post Montgomery Center
10                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
11                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
12                                                       E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Cases\4825-8595-2447.v1-6/8/20
6/8/2020       Case 3:18-cv-07591-CRB Document 224        Filed 06/08/20 Page 11 of 14
                                                    CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,Danielle.Kidd@andrusanderson.com,joann.pham@andrusanderson.com,elizabeth.lyons@andrusanderson.com,audrey.siegel@andrusande

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,AYates@rgrdlaw.com,mmelamed@rgrdlaw.com,mbacci@rgrdlaw.com,e_file_sd@rgrdlaw.com,mkuwashima@rgrdlaw.com

      E. Christopher Beeler
      chris.beeler@arnoldporter.com,maria.hansen@arnoldporter.com,edocketscalendering@arnoldporter.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,tlim@lchb.com

      Eric John Buhr
      ebuhr@reedsmith.com,aswenson@reedsmith.com,arochlin@reedsmith.co

      Zachary William Byer
      zachary.byer@kirkland.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,mtashima@lchb.com,abertram@lchb.com,jremuszka@lchb.com

      David S. Casey , Jr
      dcasey@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Jennifer Machlin Cecil
      jcecil@winston.com,ecf_sf@winston.com,jen-machlin-cecil-9607@ecf.pacerpro.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Isaac D. Chaput
      ichaput@cov.com

      Owen J. Clements
      owen.clements@sfcityatty.org,catheryn.daly@sfcityatty.org

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com

      Mark Dearman
      mdearman@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Joshua David Dick
      jdick@gibsondunn.com,tmotichka@gibsondunn.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?103844880826021-L_1_0-1                                                                             1/4
6/8/2020                Case 3:18-cv-07591-CRB Document 224   Filed 06/08/20 Page 12 of 14
                                                        CAND-ECF-
      Carissa Jasmine Dolan
      cdolan@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@

      Scott Austin Elder
      scott.elder@alston.com

      Tiffany Rose Ellis
      tellis@weitzlux.com,nhryczyk@weitzlux.com

      Christopher Blair Essig
      CEssig@swinston.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,sarah.wasson@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganle

      Ana Maria Francisco
      afrancisco@foley.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,swinkles@ecf.courtdrive.com,e_file_fl@rgrdlaw.com,pgeller@ecf.courtdrive.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Alex J. Harris
      alex.harris@bartlitbeck.com,anne.doyle@bartlitbeck.com

      Richard Martin Heimann
      rheimann@lchb.com

      Kelsey John Helland
      khelland@gibsondunn.com,dgriffin@gibsondunn.com

      Jenny Ann Hergenrother
      jenny.mendelsohn@alston.com,jenny.hergenrother@alston.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Daniel G. Jarcho
      daniel.jarcho@alston.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,aswenson@reedsmith.com

      Timothy William Knapp
      tknapp@kirkland.com

      Katy E Koski
      kkoski@foley.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Michael Ian Levin-Gesundheit
      mlevin@lchb.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,guadalupe.saldana@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?103844880826021-L_1_0-1                                                                                           2/4
6/8/2020                 Case 3:18-cv-07591-CRB Document 224   Filed 06/08/20 Page 13 of 14
                                                         CAND-ECF-
      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      James W Matthews
      jmatthews@foley.com

      Shannon Elise McClure
      smcclure@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,shannon-mcclure-1157@ecf.pacerpro.com,eselfridge@reedsmith.com

      Matthew Seth Melamed
      mmelamed@rgrdlaw.com,e_file_SD@rgrdlaw.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,tellis@weitzlux.com,rcerci@weitzlux.com,jfarrell@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Alan Ouellette
      aouellette@foley.com,llanglois@foley.com,wdelvalle@foley.com

      Luke Samuel Porter
      lporter@reedsmith.com,gchiu@reedsmith.com,kjkelly@reedsmith.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Nathan E. Shafroth
      nshafroth@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,ncutright@cov.com,rvantassell@cov.com,docketing@cov.com,isaac-chaput-
      8316@ecf.pacerpro.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com

      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Charles Joseph Stevens
      cstevens@gibsondunn.com,smaruschak@gibsondunn.com

      Kaspar J. Stoffelmayr
      kaspar.stoffelmayr@bartlit-beck.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Katherine Marquess Swift
      kate.swift@bartlitbeck.com

      Russell E Taylor
      rtaylor@fbm.com

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Donna Marie Welch
      dwelch@kirkland.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?103844880826021-L_1_0-1                                                                                  3/4
6/8/2020                Case 3:18-cv-07591-CRB Document 224   Filed 06/08/20 Page 14 of 14
                                                        CAND-ECF-
      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,docketing@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,mzappas@fbm.com,calendar@fbm.com

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?103844880826021-L_1_0-1                                                                                                  4/4
